Citation Nr: 0908230	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-10 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus with calluses on the soles of the feet 
(bilateral pes planus).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to October 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Augusta, Maine, Regional 
Office (RO).  The Veteran's claims file was later transferred 
to the Montgomery, Alabama RO.

In September 2008, the Board remanded this case for further 
development.

In an October 2008 rating decision, the RO increased the 
rating for the Veteran's bilateral pes planus from 10 to 30 
percent disabling, effective July 25, 2001.  


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's 
bilateral pes planus is not productive of pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, that is 
not improved by orthopaedic shoes or appliances.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent disabling 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23,373 (April 30, 2008).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

The Veteran was notified in a December 2004 VCAA letter that 
he could submit evidence showing his bilateral pes planus had 
increased in severity.  The Veteran was informed that 
evidence of an increase in severity could be submitted in the 
form of statements from his doctor containing physical and 
clinical findings, the results of laboratory tests or x-rays, 
and lay statements from individuals who could describe the 
manner in which the disability had become worse.  The Veteran 
was told to inform the RO of dates of treatment at VA 
facilities so those records could be obtained, and that if he 
had not been recently examined or treated, he could submit 
his own statement indicating the frequency and severity of 
symptoms and additional disability caused by the conditions.  
The Board notes that this letter was not provided to the 
Veteran prior to the initial AOJ decision regarding the 
claim.

However, the Board notes that the December 2004 VCAA letter 
failed to provide the Veteran with information about the test 
criteria applicable to a claim for an increased rating for a 
hearing disability.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the Veteran.  The Federal Circuit stated that 
requiring a Veteran to demonstrate prejudice as a result of 
any notice error is inconsistent with the purposes of both 
the VCAA and VA's uniquely pro-Veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the Veteran, see Vazquez-Flores, 22 Vet. App. at 48 
("[a]ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")(citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46. 

In this case, the Board finds that the presumption of 
prejudice is rebutted as the Veteran can be reasonably 
expected to understand from the various notices provided by 
VA what was required to substantiate the claim.  The Veteran 
was provided with the rating criteria for a bilateral pes 
planus disability in the October 2008 Supplemental Statement 
of the Case and the Veteran was provided with a period of 
time in which to respond.  Based on the notices provided to 
the Veteran, including the notice letter, the rating 
decision, the Statement of the Case, and the Supplemental 
Statement of the Case, the Board finds that a reasonable 
person could be expected to understand what information or 
evidence was required for an increased rating to be granted.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided prior to initial adjudication by the AOJ did not 
address the effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that an 
increased evaluation for bilateral pes planus is being 
denied, and hence no effective date will be assigned.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated January 1992 to October 2008.  The appellant 
was afforded VA medical examinations in July 2003 and July 
2007.  Neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate when there are distinct time 
periods with different ratable symptoms can be identified.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks an increased rating for his bilateral pes 
planus with calluses on the soles of the feet disability, 
currently evaluated as 30 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 20 percent disabling for unilateral 
disability, and is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, that is not improved by orthopaedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a. 

In August 2001 the Veteran was examined by a VA podiatrist as 
an out-patient.  The physician noted that the Veteran had 
bilateral pes planus with the left foot being worse than the 
right foot.  The Veteran was noted to have severe pronation 
syndrome with the left foot worse than the right foot.  X-
rays of the feet revealed compression fracture of the left 
calcaneus, mild degenerative changes of the left 
metatarsophalangeal joint manifested by osteophyte formations 
of the joint margins of the head of the metatarsal bone, and 
small calcaneal spurs bilaterally along the inferior margins 
of the left calcaneus and posterior margin of the right.  The 
Veteran was diagnosed with degenerative changes of the left 
first metatarsophalangeal joint, compression fracture of the 
left calcaneus, calcaneal spurs, and bilateral pes planus.

In July 2003 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The Veteran was noted to have 
bilateral pes planus with calluses due to the condition.  He 
was noted to have pain in his feet constantly and to not be 
able to stand up for over 5 hours due to the pain.  The pain 
was noted to be localized to his feet with no radiation.  The 
right foot was reported to be worse than the left foot.  The 
Veteran denied swelling and numbness or tingling in the feet.  
The Veteran had a pair of prescription shoes which he is 
supposed to wear all of the time.  He reported flare ups with 
soreness if he walks too much, over 1.5 miles.  The Veteran 
cannot use any dress shoes due to his foot condition and was 
not working due to this chronic pain in the feet.  Upon 
examination the Veteran was noted to have sensation in the 
feet of +4/5, callous formation on the medial aspect of both 
first metatarsal joints and heels.  There are interdigital 
calluses of the second toe noted on the right foot.  The 
Achilles tendons line up symmetrically with the heel when 
there is no weight-bearing.  The Achilles tendons are not 
tender with a slightly valgus orientation when weight-
bearing.  The feet have not arch with weight-bearing and 
slight inversion.  X-rays of the feet reveal left hallux 
valgus with mild degenerative changes, calcaneal spurs, and 
an old fracture of the left calcaneus.  The examiner 
diagnosed the Veteran with bilateral pes planus with callous 
formation.

In July 2007, the Veteran was afforded another VA C&P 
examination.  The Veteran reported foot pain while standing 
and walking in the plantar foot.  He denied swelling, heat, 
redness, stiffness, fatigability, and weakness.  The Veteran 
stated that he had a lack of endurance due to his foot 
conditions that occurred while standing and walking.  Upon 
examination, there was no objective evidence of painful 
motion, swelling, tenderness, instability, or weakness.  
Achilles alignment was normal both weight-bearing and non-
weight-bearing.  There was no forefoot or midfoot 
malalignment.  There was moderate pronation and no arch 
present in either weight-bearing or non-weight-bearing.  
There was no pain on manipulation.  There was a 5 degree left 
heel valgus that was correctible by manipulation.  There was 
not muscle atrophy of the foot and no other foot deformities.  
Both feet had callosities, evidence of abnormal weight 
bearing.  X-rays revealed bilateral pes planus with 
osteopenic bones.  The Veteran was diagnosed with bilateral 
pes planus.

In light of the evidence, the Board finds that entitlement to 
an evaluation in excess of 30 percent disabling for bilateral 
pes planus is not warranted.  The Veteran's bilateral pes 
planus manifests pain and moderate pronation.  The Veteran's 
bilateral pes planus does not manifest swelling, heat, 
redness, stiffness, fatigability, weakness, painful motion or 
manipulation, instability, tenderness, or marked pronation.  
As such, the Veteran's claim of entitlement to an evaluation 
in excess of 30 percent disabling for bilateral pes planus 
with calluses on the soles of the feet is denied.

The Board notes that Diagnostic Codes 5277, 5278, 5279, 5283, 
and 5284 were considered and found inappropriate.  38 C.F.R. 
§ 4.72.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 30 percent disabling for bilateral pes planus with 
calluses on the soles of the feet, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extra-schedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's bilateral pes planus reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an extra-
schedular basis, and indeed, neither the Veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  Moreover, 
his bilateral pes planus has not required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extra-schedular 
rating are not met.  Thus, a remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for bilateral pes 
planus with calluses on the soles of the feet is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


